To : Texas Court of Criminal Appeal                      RECEIVED IN
    P.O. Box 12308 , Austin Texas 78711                COURT OF CRI1NAL APPEALS
                                                              NOV 12 2015
From : Eric Flores , pro se relator
       General Delivery , 8401 Boeing Dr.,
       El Paso Texas 79910
                                                        Ab®!Aeosta, Clerk

Date : November 10 , 2015

Re : Judicial Notice of Leave of Appellate Court before Judgement
is entered to Proceed to the United States Supreme Court

To The Texas Court of Criminal Appeals Clerk ,
Enclosed is a Judicial Notice of Leave of the Texas Court of
Criminal Appeals before Judgement is entered to proceed to the
United States Supreme Court because the circumstances of this
case are of imperative importance to the public interest of health
and safety to require the higher appellate court simmediate
attention.
Further the enclosed judicial notice is seeking relief from
imminent danger such as death in the public interest of health
and safety.
Please be advised that I am proceeding informa informa pauperis
and prose without the financial ability to be able to pay for the
necessary copies to be able to file the enclosed judicial notice and
the attached documents as required by the rules of the appellate
court which means that I only have the financial ability to only
send the appellate clerk one copy of the enclosed documentation
due to my indigencies.
The appellate clerk does not have the discretion to refuse to file
the enclosed documentation that is seeking releif from imminent
danger such as death solely because it does not comply with the
rules of the court such as fileing the necessary copies which the
relator can not produce because of his indigencies.
The appellate clerk must fiel the enclosed judicial notice that is
seeking relief from imminent danger such as death to be reviewed
by the appellate panel whom shall only have the discretion to
determine if the enclosed judicial notice should be returned to its
sender to correct the noted deficiencies or too adjudicate the
enclosed judicial notice by the constitutional requirement of due
process of law.
Please do not return the enclosed legal documentation that is
seeking relief from imminent danger such as death without it
being reviewed by the appellate panel.
Thank you for your courtesj
                                             bed


                          : Flores , pro se relator
                  General Delivery , 8401 Boeing Dr.,
                         El Paso Texas 79910